Citation Nr: 0030391	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-10 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the lumbar spine.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida in September 1997 and February 2000.  
The veteran also initiated an appeal of the RO's September 
1997 denial of non-service-connected pension benefits, but 
this claim was subsequently granted in an April 2000 rating 
decision.

The veteran was scheduled for RO hearings in February and 
October of 2000.  However, he canceled his first hearing and 
failed to report for the second hearing.  His hearing request 
is, therefore, deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (2000).

The claim of entitlement to service connection for PTSD will 
be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The evidence does not demonstrate a low back or spine 
injury or disease in service.

3.  There is no competent medical evidence of a nexus between 
current degenerative changes of the lumbar spine and service.


CONCLUSION OF LAW

Degenerative changes of the lumbar spine were not incurred in 
or aggravated by the veteran's service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000); Pub. L. No. 
106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2000).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
agency of original jurisdiction, in this case, service 
connection for degenerative changes of the lumbar spine, the 
Board must consider: 1) whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the question; 2) whether he or she has been given an adequate 
opportunity to actually submit such evidence and argument; 
and 3) whether the statement of the case provided to the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.29 (2000).  Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this case, the statement of the case advised the appellant 
of the laws and regulations pertaining to service connection 
and the resolution of reasonable doubt on the merits of a 
claim.  The appellant and his representative have at all 
times argued the claim on the merits and have not been misled 
into focusing their arguments or contentions on the question 
of whether the claim was well grounded.  For example, the 
representative's VA Form 646 (dated and received in September 
2000) and a brief (dated in October 2000) urge the Board to 
find and resolve reasonable doubt in the veteran's favor, 
which is a merits-based determination, and to determine 
whether the veteran injured his back during claimed combat 
with the enemy.  The appellant chose not to have a hearing by 
canceling one hearing and failing to report for a 
subsequently scheduled hearing.  The appellant has had an 
adequate opportunity to submit evidence and argument, and has 
done so in his notice of disagreement and substantive appeal, 
and through his representatives' VA Form 646 and written 
brief, which argued the merits of the case.  Therefore, the 
Board finds that the appellant is not prejudiced by the 
Board's present decision on the merits. 

In this case, both the veteran's service medical records and 
the report of his March 1985 VA examination are negative for 
any low back abnormalities.  The first medical evidence of 
record confirming degenerative changes of the lumbar spine is 
the report of the veteran's July 1999 VA spine examination, 
which contains a diagnosis of chronic mechanical degenerative 
arthritis of the lumbar spine; this diagnosis was confirmed 
by unspecified diagnostic testing.  

The evidence of record does not corroborate the veteran's 
recent report of a back injury in service in 1970, reported 
for the first time in his May 1998 claim, notably 27 years 
after service separation.  Service medical records are 
negative for report of low back injury or abnormalities, and 
subsequent evidence is negative for evidence of in-service 
injury or disease of the low back.  On a claim in July 1984, 
the veteran did not mention a back injury or disorder.  At a 
VA examination in 1984, the veteran reported an incident of 
his truck being blown up by a land mine during his tour in 
Vietnam, but he did not report a back injury associated with 
this claimed incident.  At a VA examination in March 1985, 
the veteran did not report back symptomatology and no back 
disorder was found upon examination.  In this case, because 
the evidence of record does not corroborate the veteran's 
recent claim of a back injury in service, the Board finds 
that the veteran's reporting in this regard at the June 1999 
VA examination is not credible, and that the evidence 
demonstrates that there was no injury or disease of the low 
back in service.  When a medical opinion relies on the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions because they have 
no greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

With regard to the veteran's representative's contention in 
the May 2000 brief to the effect that the veteran injured his 
back during combat in service, as the analysis above 
reflects, the veteran's reporting of combat and a back injury 
in service is not credible, and the evidence, including 
service medical record evidence, does not demonstrate that 
the veteran had combat in service or any injuries as a result 
of combat.  Moreover, the evidence cited above is clear and 
convincing that a back injury or disease did not occur in 
service, including as part of alleged combat in service.  
38 U.S.C.A. § 1154(b) (West 1991). 

Moreover, while the July 1999 VA examination report reflects 
that the veteran reported an in-service back injury in 1970, 
the examiner did not render a nexus opinion relating the 
current findings to the veteran's service.  While the Board 
acknowledges the veteran's description of a back injury in 
service, there is no competent medical evidence of a nexus 
between the veteran's current degenerative changes of the 
lumbar spine and any injury or disease in service.  There is 
also no evidence confirming that this disorder has its onset 
within one year following separation from service.  

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion.  However, the veteran has not 
been shown to possess the medical expertise necessary to 
render a diagnosis or to establish a nexus or link between a 
currently diagnosed disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995) (evidence which is 
simply information recorded by a medical examiner and 
unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence"). 

For these reasons, the Board must find that the veteran's 
currently diagnosed degenerative changes of the lumbar spine 
were not incurred in or aggravated by the veteran's service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(2000); Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
Board further finds that a preponderance of the evidence is 
against the veteran's claim for service connection for 
degenerative changes of the lumbar spine.  The evidence with 
regard to this matter is not so evenly balanced as to raise 
doubt as to any material issue.  Veterans Claims Assistance 
Act of 2000.  Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) 
(to be codified as amended at 5107(b)).


ORDER

The appeal for service connection for degenerative changes of 
the lumbar spine is denied.


REMAND

The veteran's claim for service connection for PTSD requires 
further action from the RO in two areas.  First, the veteran 
underwent the noted VA psychiatric examination in July 1999, 
but the RO did not subsequently issue a Supplemental 
Statement of the Case with regard to the claim of entitlement 
to service connection for PTSD.  This failure to issue a 
Supplemental Statement of the Case constitutes a procedural 
error requiring corrective action by the RO.  See 38 C.F.R. 
§§ 19.9, 19.31 (2000).

Second, the veteran, in response to an RO inquiry, submitted 
a list of his claimed PTSD stressors in May 1998.  In June 
1999, the RO submitted a copy of the veteran's statement, as 
well as copies of relevant military records, to the United 
States Armed Services Center for Research of Unit Records 
(Unit Records Center).  To date, however, no response has 
been received by the Unit Records Center, and it remains 
unclear whether further development, such as an additional VA 
examination, is warranted in regard to the veteran's claim 
for service connection for PTSD. 


Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  Unless the RO has received a response 
from the Unit Records Center by the time 
this case is returned to the RO, the RO 
should again furnish the Unit Records 
Center with copies of the veteran's May 
1998 "stressor statement," his DD Form 
214, and his DA Form 20.  The Unit 
Records Center should be requested to 
make all necessary efforts to verify the 
veteran's claimed stressors and to 
respond to the RO in regard to the 
results of its efforts.  

2.  The RO should then review the 
response from the Unit Records Center to 
determine whether any stressors or 
participation in combat with the enemy 
have been verified by the Unit Records 
Center so as to ascertain whether further 
development, such as an additional VA 
psychiatric examination, is warranted.  
No further development is warranted in 
the absence of verification of either a 
claimed stressor or participation in 
combat with the enemy.

3.  Then, the RO should readjudicate on 
the merits the veteran's claim of 
entitlement to service connection for 
PTSD.  If the determination of this claim 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
before the case is returned to the Board.  
This Supplemental Statement of the Case 
should address all evidence added to the 
record subsequent to the July 1998 
Statement of the Case.

The purpose of this REMAND is to obtain further development 
and adjudication, and the Board intimates no opinion, either 
factual or legal, as to the ultimate outcome warranted in 
this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 
12 Vet. App. 369 (1999).  However, no action is required on 
the part of the veteran until he is so notified by the RO.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 4 -


